DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to applicant’s arguments/remarks filed 02/22/2021. Claims 1, 11, and 21 have been amended. Claims 46-48 have been cancelled. No Claims have been newly added. Accordingly, claims 1, 4-5, 8-9, 11, 14-15, 18-19, 21, 24-25, 28-29, and 31-45 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1, 4-5, 8-9, 11, 14-15, 18-19, 21, 24-25, 28-29, and 31-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senart et al US 2012/0065834 A1 (hence Senart’834) and Sivasubramaniam et al US 2010/0174484 A1 (hence Sivasubramaniam’484) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Senart et al US 2012/0065834 A1 (hence Senart’834) in view of Kim et al US 2010/0295803 A1 (hence Kim’803) and Sivasubramaniam et al US 2010/0174484 A1 (hence Sivasubramaniam’484) as detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-5, 8-9, 11, 14-15, 18-19, 21, 24-25, 28-29, and 31-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22-31, and 34-43 of U.S. Patent No. 9,390,062 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application appear to be a broader version of the claims issued in U.S. Patent No. 9,390,062 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 8-9, 11, 14-15, 18-19, 21, 24-25, 28-29, and 31-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senart et al US 2012/0065834 A1 (hence Senart’834) in view of Kim et al US 2010/0295803 A1 (hence Kim’803) and Sivasubramaniam et al US 2010/0174484 A1 (hence Sivasubramaniam’484).
In re claims 1, 11, and 21, Senart’834 discloses the claimed invention including:
receiving information representative of activities of a first vehicle that includes a propulsion system (Fig.1, and Paragraph 0018); producing one or more control parameters from the received information in combination with information received from other vehicles (Paragraph 0020); and providing the one or more control parameters for controlling operations of a controller of the first vehicle or a second vehicle, the first or second vehicle includes the hybrid electric propulsion system (Paragraphs 0018, 0020, 0022, 0023)
However, Senart’834 doesn’t explicitly teach the following:
information related to an available electric energy source configured to charge a battery of a hybrid electric propulsion system, wherein the available electric energy source is external to the first vehicle 
the provided one or more control parameters causing the controller to control a level of assistance that an electric motor of the hybrid electric propulsion system provides to a combustion engine of the hybrid electric propulsion system of the first or second vehicle
Nevertheless, Kim’803 discloses a system and method for performing a vehicle function off board the vehicle (Paragraphs 0003-0016) and teaches the following:
information related to an available electric energy source configured to charge a battery of a hybrid electric propulsion system, wherein the available electric energy source is external to the first vehicle (Paragraphs 0174-0177)
 It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Senart’834 reference with information regarding a plurality of gas stations or charging stations received external to the vehicle, as taught by Kim’803, in order to take into consideration a fuel level or an SOC while providing guiding instructions to a vehicle (Kim’803, Paragraph 0176)
Nevertheless, Sivasubramaniam’484 discloses embodiments that relate to a hybrid locomotive navigation system and to a method of using the system (Paragraph 0002) and teaches the following:
information related to an available electric charge configured to charge a battery of a hybrid electric propulsion system (Paragraphs 0026, 0028, and 0030)
the provided one or more control parameters causing the controller to control a level of assistance that an electric motor of the hybrid electric propulsion system provides to a combustion engine of the hybrid electric propulsion system of the first or second vehicle (Paragraph 0035)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Senart’834 reference with the system for optimizing a trip for a hybrid vehicle, as taught by Sivasubramaniam’484, in order to 
In re claims 4, 14, and 24, Senart’834 teaches the following:
the first vehicle includes a combustion engine (Paragraph 0018)
In re claims 5, 15, and 25, Senart’834 teaches the following:
the received information represents aspects of the hybrid electric propulsion system (Paragraphs 0018, and 0023)
In re claims 8, 18, and 28, Senart’834 teaches the following:
producing the one or more control parameters is executed external to the first vehicle or second vehicle (Paragraph 0019)
In re claims 9, 19, and 29, Senart’834 teaches the following:
the one or more control parameters relate to charging one or more batteries (Paragraphs 0018 and 0023)
In re claims 31, 36, and 41, Senart’834 teaches the following:
wherein the information representative of activities of the first vehicle is received substantially in real time (Paragraph 0018)
In re claims 32, 37, and 42, Senart’834 teaches the following:
wherein the information received from the other vehicles has been previously collected (Paragraph 0020)
In re claims 33, 38, and 43, Senart’834 teaches the following:
wherein the information received from the other vehicles is received from a computer readable storage device (Paragraphs 0024-0025 and 0028)
In re claims 34, 39, and 44, Sivasubramaniam’484 teaches the following:
wherein the level of assistance comprises charging of one or more batteries (Paragraph 0046)
In re claims 35, 40, and 45, Senart’834 teaches the following:
wherein at least one of the one or more control parameters relate to an operation of the electric motor of the hybrid electric propulsion system of the first or second vehicle (Paragraph 0018)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669